Per Curiam.
The recognisance in this case was framed on the 80th section of the act of the 16th June, 1836 ; and it is void, because that section, being superseded by the first section of the act of the 20th March, 1845, was not in force during the pendency of this action. The latter section provides that in lieu of the bail theretofore required on appeals from judgments of justices and awards of arbitrators, the bail shall be absolute in double the probable amount of costs, accrued or likely to accrue, with one or more sureties, “ conditioned for the payment of all costs, accrued, or that may be legally recovered in such cases against the appellants.” Not a word in this about payment of a daily allowance for prosecuting or defending the suit. ' In order to obtain his appeal, the plaintiff was driven to harder terms than the law allowed to be exacted, and the recognisance was void.
Order of the court reversed, and taxation of the prothonotary affirmed.